     Case 1:20-cv-00264-NONE-EPG Document 15 Filed 11/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SALVADOR AGUAYO, JR.,                              Case No. 1:20-cv-00264-NONE-EPG
12                        Plaintiff,                     ORDER REJECTING STIPULATED
                                                         PROTECTIVE ORDER
13            v.
                                                         (ECF No. 14)
14    GEORGIA-PACIFIC CORRUGATED
      LLC,
15
                          Defendant.
16

17           On November 10, 2020, the parties filed a stipulated protective order. (ECF No. 14.) As

18   discussed below, the Stipulated Protective Order is rejected without prejudice because it cites to

19   the United States District Court for the Northern District of California’s local rules.
             Paragraph C of the parties’ stipulated protective order states that “Local Civil Rule 79-5
20
     sets forth the procedures that must be followed and the standards that will be applied when a
21
     party seeks permission from the court to file material under seal.” (Id.) Paragraphs 6.1 and 6.3
22
     of the Stipulated Protective Order further indicate that challenges to designations of
23
     confidentiality shall be initiated “under Local Rule 37-1 et seq.” and “shall be via joint
24
     stipulation pursuant to Local Rule 37-2.” (Id.) Paragraph 12.3 likewise provides that “[a] Party
25
     that seeks to file under seal any Protected Material must comply with Local Civil Rule 79-5.”
26
     (Id.)
27
             The parties’ stipulation appears to refer to the Northern District of California’s local
28   rules. Given that those local rules do not apply in this District, the Court rejects the stipulated
     Case 1:20-cv-00264-NONE-EPG Document 15 Filed 11/16/20 Page 2 of 2

 1   protective order without prejudice to the parties refiling a stipulated protective order for Court

 2   approval with proper references to this Court’s local rules.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     November 16, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
